Citation Nr: 0217324	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-01 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC




THE ISSUES

1.  Entitlement to service connection for claimed 
tuberculosis.  

2.  Entitlement to service connection for claimed disability 
manifested by elevated cholesterol.  

3.  Entitlement to service connection for claimed 
alcoholism.  




ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971 and from August 1972 to August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
RO that, in part, denied service connection for 
tuberculosis, hypercholesterolemia, alcoholism, and diabetes 
mellitus as secondary to herbicide exposure.  

Subsequently, in a March 2002 rating decision, the RO held 
that there was clear and unmistakable error in the August 
2001 rating decision with respect to the denial of service 
connection for diabetes mellitus.  Therefore, service 
connection for diabetes mellitus was granted.  As this 
constitutes a full grant of benefits sought on appeal, this 
issue is no longer properly before the Board.  

Finally, the Board received evidence directly from the 
veteran in March 2002, following the RO's issuance of the 
December 2001 Statement of the Case.  After reviewing these 
documents, the Board notes that they are either duplicative 
medical records or documents not pertinent to the veteran's 
claim.  

Therefore, the Board does not believe that it is necessary 
for the RO to consider this evidence prior to the Board's 
decision, as the Board feels that the veteran will not be 
prejudiced by lack of such review.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran was treated during service for elevated 
cholesterol levels demonstrated by laboratory testing.  

3.  The veteran is not shown current disability related to 
the elevated cholesterol levels.  

3.  The veteran also is shown to have sought treatment for 
primary alcohol abuse in service.  

4.  The veteran was diagnosed as having a positive tine test 
in service, but did not manifested active tuberculosis while 
on active duty.  

5.  The veteran currently is not shown to have tuberculosis 
or residual disability related thereto.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have disability due to 
elevated cholesterol levels that were incurred in service.  
38 U.S.C.A. §§ 101 (16), 1110, 1131; 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 4.1 (2002).  

2.  The claim of service connection for alcoholism must be 
denied by operation of law.  38 U.S.C.A. §§ 105, 1110, 1131, 
5107, 7104 (West 1991); 38 C.F.R. §§ 3.301, 3.303, 3.10 
(2002).  

3.  The veteran is not shown to have a current disability 
manifested by tuberculosis due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual background

A careful review of the veteran's service medical records 
shows that he was treated on numerous occasions for high 
cholesterol.  In April 1968, x-ray studies were taken 
because the veteran was having chest pains in the chest 
wall.  The x-ray studies were found to be within normal 
limits.  

In a March 1969 radiology report, the examiner noted that 
the veteran had a previous positive tuberculosis tine test, 
but stated that the x-ray studies had revealed no active 
disease.  The records also show that the veteran was treated 
with prophylaxis in May 1975, but chest x-ray studies were 
within normal limits.  Likewise, in August 1977, the medical 
records show that the veteran underwent an annual x-ray 
study for a positive tuberculosis tine test.  

In October 1980 the veteran had complaints of having chest 
pain.  The treatment note reports that it felt like muscular 
pain.  His pulmonary function tests performed in October 
1983 were found to be within normal limits.  

Furthermore, the pulmonary function tests and an 
electrocardiogram (EKG) performed in May 1989 were within 
normal limits.  A treatment note, dated in December 1987, 
shows that the veteran had complaints of having chest pain 
"probably" of cardiac origin.  

Furthermore, in a May 1989 routine examination, the examiner 
reported that the veteran had been treated for atypical 
chest pains with a normal treadmill test and no 
reoccurrence.  The examiner also stated that the veteran had 
been on a diet and medication to lower his cholesterol and 
that, at the time of the examination, his cholesterol was 
within normal limits.  

In June 1989, the veteran was again treated for chest pains.  
An examination revealed a normal EKG and no chest wall 
tenderness, and his motor power sensation reflexes were 
normal on the left side.  The veteran was diagnosed as 
having atypical chest pains.  In July 1989, the veteran was 
again treated for atypical chest pains after vigorous 
exercise.  The veteran was diagnosed as having non-cardiac 
atypical chest pains.  

Similarly, the veteran had complaints of having chest pains 
in January 1991 that began after eating several hamburgers.  
The examiner diagnosed the veteran as having atypical chest 
pains and a positive history of upper gastrointestinal 
symptoms relieved by antacids.  A review of the EKG revealed 
no "cardiopulmonary."  

Likewise, in March 1994, the veteran was again treated for 
atypical chest pains that were resolved with the use of Alka 
Seltzer.  The examiner reported that the veteran had a 
history of peptic ulcer disease in the past.  A treadmill 
exercise test revealed a positive inferior T-wave inversion 
and that the veteran was able to reach a 100 percent maximum 
predicted heart rate without any ischemic symptoms or EKG 
changes.  The examiner felt that his chest pain was most 
likely gastrointestinal in nature.  

Additionally, in June 1994, a treatment note states that the 
veteran had a history of atypical chest pains that were 
resolved with the use of Zantac, and in an August 1995 note, 
the examiner stated that the veteran had a history of 
gastrointestinal related chest pains.  

Another EKG was performed in April 1996.  The examiner 
reported that in March 1994 the veteran exhibited a 
nonspecific T-wave abnormality and that this previous 
inverted T-wave had now flattened.  The examiner concluded 
that there were no acute diagnoses.  

During a treadmill exercise test and EKG, also performed in 
May 1996, the veteran was found to have no ischemic symptoms 
and the test was deemed normal.  Furthermore, a treatment 
note, dated in May 1996, shows that the veteran was status 
post atypical chest pain after dietary "indiscretion."  

In October 1997, the veteran again had complaints of having 
chest and back pain.  The veteran stated that the pain 
started in the back following an exercise workout and 
progressed to the left upper chest.  An EKG performed was 
within normal limits.  

Finally, upon separation from service, the medical 
examination revealed no heart abnormalities or diagnosis of 
tuberculosis.  

As to the veteran's alcoholism, a careful review of the 
service medical records shows that he was evaluated and 
treated for alcohol abuse in 1983 and again between 1986 and 
1987.  

Following service, the medical records from the Lakenheath 
Air Force Base, United Kingdom, dated in August 1998 through 
September 2001, show treatment primarily for high 
cholesterol, diabetes mellitus and gastroesophageal reflux 
disease.  

In December 1999, the veteran underwent a VA contract 
examination.  In the February 2000 Medical Report, the 
physician reported that the veteran had a history of high 
cholesterol that was treated with diet and medication and 
was treated in 1975 for tuberculosis with "tablets," but the 
veteran stated that he did not think anything was ever found 
on x-ray study and he had never experienced any symptoms.  

The cardiac examination revealed a regular pulse with a good 
volume and a blood pressure of 150/85.  The "JVP" was not 
raised, and there was no ankle edema.  The apex beat was not 
displaced, and his heart sounds were pure with no murmurs.  
There were no peripheral arterial bruits heard.  

Upon examination of the veteran's chest, it was reported 
that the trachea was central, there was equal bilateral 
chest expansion, percussion note was resonant, and there was 
good air entry throughout both lungs with no adventitiae.  

In the October 2001 Notice of Disagreement, the veteran 
stated that he suffered from high cholesterol, and that in 
conjunction with diabetes, there was a high probability that 
he would develop heart disease.  

The veteran also reported that he was treated for 
tuberculosis from May 1975 through May 1976.  Finally, as to 
the alcoholism, the veteran stated that he underwent a six-
week treatment program at the Lakenheath Hospital.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before 
the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the December 2001 Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, including the VCAA, and 
have been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  Likewise, the veteran underwent a VA examination in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is 
any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand 
to the RO for specific consideration of the new law, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  

The veteran contends that he is entitled to service 
connection for elevated cholesterol, tuberculosis and 
alcoholism.  

Pursuant to regulation, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 
1991).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2002).  

After carefully reviewing the evidence, the Board concludes 
that service connection for elevated cholesterol, 
tuberculosis, or alcoholism is not warranted.  


Elevated cholesterol

As to the veteran's claim for elevated cholesterol, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has consistently held that, under 
the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which 
recently stated that " a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability. 
"  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has consistently held that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or 
injury."  Savage, v. Gober, 10 Vet. App. 488, 493 (1997).  

Even without the well-grounded claim requirement, a veteran 
must still submit "proof of a present disability" to be 
ultimately successful on the merits of the claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the service medical records do show that the 
veteran was treated for elevated cholesterol.  Under 
applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  

The Court has stated that "[t]he United States pays 
compensation to veterans when they have, in honorable 
service to their nation, suffered a loss that is reflected 
in the decreased ability to earn a living for themselves and 
their families."  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Under these criteria, an elevated cholesterol level is not a 
"disability" for VA compensation purposes.  Therefore, it is 
crucial to determine whether the veteran's diagnosis is 
either a laboratory test or, in and of itself, a disability.  
61 Fed. Reg. 20,440 (May 7, 1996).  

According to 61 Fed. Reg. 20,440, veteran's receiving 
diagnoses of hyperlipidemia, elevated triglycerides and 
elevated cholesterol are actually laboratory test results 
not appropriate for the rating schedule to address.  

Moreover, there is no medical evidence of record (and the 
veteran has not alluded to any such evidence elsewhere) that 
the veteran is currently or ever has been diagnosed as 
having any disability that can be associated with his 
elevated levels of cholesterol.  

While the Board recognizes that the veteran also had many 
complaints of chest pain in service, the evidence does not 
demonstrate that it was related to the elevated cholesterol 
or resulted in a diagnosis of a "disability" secondary to 
the elevated cholesterol.  

Specifically, EKG's were performed in October 1983, June 
1989, and April 1996, and were found to be within normal 
limits.  After an April 1996 EKG, the examiner reported that 
there were no acute diagnoses.  Likewise, pulmonary function 
tests in October 1983 and treadmill exercise tests in May 
1989 and May 1996 were within normal limits.  

Furthermore, in a July 1989 treatment note, the examiner 
diagnosed the veteran with non-cardiac atypical chest pains.  
Similarly, in January 1991, the veteran had complaints of 
chest pains after eating several hamburgers, and in March 
and June 1994, the veteran had complaints of chest pains 
that were resolved with the use of Alka Seltzer and Zantac.  

Moreover, the March 1994 examiner stated that the veteran's 
chest pains were most likely gastrointestinal in nature.  
Likewise, the veteran had complaints of chest pain in May 
1996 after dietary "indiscretion."  During the December 1999 
VA examination, the veteran exhibited a regular pulse with a 
good volume, his blood pressure was 150/85, "JVP" was not 
raised, there was no ankle edema, his apex beat was not 
displaced, his heart sounds were pure with no murmurs, and 
there were no peripheral arterial bruits heard.  

Finally, even though the Board acknowledges that the veteran 
was diagnosed in December 1987 with chest pains "probably" 
cardiac in nature, this opinion is considered to be 
inherently vague and speculative.  

In this respect, there is no medical evidence of a 
supporting cardiac diagnosis to render the opinion 
sufficient to warrant service-connection.  In short, there 
simply is no medical diagnosis of a current disability to 
support the claim.  See Brammer, supra.  

Finally, there is no evidence in the file that the veteran 
is claiming that his elevated cholesterol has resulted in 
heart disease or any other associated disability.  

In fact, in the October 2001 Notice of Disagreement, the 
veteran stated that, given his elevated cholesterol in 
conjunction with his diabetes mellitus, there was a high 
probability that he will develop heart disease.  However, 
the Board cannot grant service connection on the possibility 
that he might develop heart disease in the future.  The 
veteran must still show proof of a "present disability."  If 
the veteran should develop heart disease or any other 
associated disability related to the elevated cholesterol, 
he is encouraged to submit a new claim at that time.  

In conclusion, as the veteran is not shown to suffer from a 
"disability," the benefit of the doubt doctrine is 
inapplicable and service connection for elevated cholesterol 
must be denied.  


Alcoholism

As to the veteran's claim for alcoholism, the Board notes 
that direct service connection may be granted only when a 
disability was not the result of the veteran's own willful 
misconduct or the result of his or her abuse of alcohol or 
drugs.  38 U.S.C.A. § 105 and 38 C.F.R. § 3.301.  

The term alcohol abuse means the use of alcoholic beverages 
over time, or such excessive use at any one time, sufficient 
to cause disability to or death of the user.  38 C.F.R. § 
3.301(d).  The VA General Counsel has interpreted these 
provisions to mean that a substance abuse disability cannot 
be service connected on the basis of its incurrence or 
aggravation in service.  VAOPGCPREC 11-96, 61 Fed. Reg. 
66750 (1996).  

Furthermore, in addition to the above-stated regulations, 
service connection may also be granted for disability 
proximately due to or the result of a service-connected 
disorder and where an aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R.  § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

Likewise, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the Federal Circuit, interpreting 38 U.S.C.A. § 1110 
in light of its legislative history, held that VA 
compensation benefits are available for alcohol or drug-
related disability that arises secondarily from a service-
connected disorder.  Id. at 1370.  

In that case, however, the Federal Circuit explained that 
38 U.S.C.A. § 1110 precluded compensation for primary 
alcohol abuse disabilities and for secondary disabilities 
(such as cirrhosis of the liver) that result from primary 
alcohol abuse.  Id. at 1376.  

The Board notes that in this case, the veteran was treated 
for alcohol abuse while in the service.  This fact is not in 
dispute.  

The evidence, however, does not show that he suffers from 
alcoholism secondary to a service-connected disability.  
Likewise, the veteran has not contended that he suffered 
from alcoholism as a result of a service-connected 
disability.  

In fact, on the October 2001 Notice of Disagreement, the 
veteran stated that he was treated in a six-week alcohol 
program, including a one-year follow-up during service with 
no mention of its relation to a service-connected 
disability.  

As the Federal Circuit explained in Allen v. Principi, the 
law and implementing VA regulations are clear and specific 
in precluding the payment of compensation for alcoholism 
based on claims of direct service incurrence, and the Board 
is bound by them as well as the Federal Circuit's decision 
interpreting the statutory authority.  

In this case, the veteran is claiming that he suffered from 
alcohol abuse as a result of his military service, not 
secondary to a service-connected disability.  

Where, as here, the law and not the evidence is dispositive, 
the appeal must be terminated or denied as without legal 
merit.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Tuberculosis

In regard to the veteran's claim for service connection for 
tuberculosis, the Board notes that his service medical 
records show that he had a positive tuberculosis tine test 
and was treated with prophylaxis in 1975.  X-ray studies 
taken in service, however, show no evidence of active 
disease.  Likewise, in the December 1999 VA contract 
examination, the veteran stated that he had never exhibited 
any symptoms of tuberculosis.  

As previously stated, the Court has consistently held that 
"[s]ervice connection generally requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury."  Savage, v. Gober, 10 Vet. App. 488, 493 
(1997).  

Even without the well-grounded claim requirement, a veteran 
must still submit "proof of a present disability" to be 
ultimately successful on the merits of the claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this regard, while the veteran may have had a positive 
tuberculosis tine test, and was subsequently treated for 
such in 1975, the evidence does not show that he suffers 
from a "present disability," to warrant a grant of service 
connection.  

In fact, the veteran even reported that he has never 
suffered from symptoms of tuberculosis at any time.  

Therefore, the Board concludes that the evidence does not 
show current disability, and the benefit of the doubt 
doctrine is not applicable.  Thus, service connection for 
tuberculosis must be denied.  



ORDER

Service connection for a disability manifested by elevated 
cholesterol is denied.  

The claim of service connection for alcoholism is denied.  

Service connection for tuberculosis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

